DETAILED ACTION

This action is in response to the application filed on 2/3/2022. 
      Claims 1-22 are pending.

Notice of Pre-AIA  or AIA  Status


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 6/21/2022 have been considered by the examiner (see attached PTO-1449).


Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


































Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon et al. (US 20120062557 A1; hereinafter Dillon) in view of Levy (US 9307165 B2).
Regarding the claim 1, Dillon discloses the invention substantially as claimed.

Dillon discloses,
1. A system comprising:
a memory; and
a processing device operatively connected to the memory, the processing device to:
“[0059] It should be also understood that many of the functional units described in this specification have been labeled as modules or systems, in order to more particularly emphasize their implementation independence. For example, a module may be implemented as a hardware circuit comprising custom VLSI circuits or gate arrays, off-the-shelf semiconductors such as logic chips, transistors, or other discrete components. A module may also be implemented in programmable hardware devices such as field programmable gate arrays, programmable array logic, programmable logic devices or the like.”

“[0062] A storage device can include a computer readable storage medium, which may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. More specific examples (a non-exhaustive list) of the computer readable storage medium include the following: an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory
(EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing.”

receive one or more images of an oral cavity of a patient generated by an intraoral scanner by measuring one or more characteristics of returning light, the returning light having been reflected off one or more surfaces within the oral cavity;
“[0024] The scanning device 12 is constructed to measure one or more object surfaces by scanning an object scene. In doing so, the scanning device 12 captures 2D image data that is used to generate 2D and/or 3D images for display. The scanning device 12 can be an intra-oral scanner such as a wand…”


subsequently receive an additional image of the oral cavity of the patient;
make a comparison between the additional image and the one or more previously received images;
“[0026] The image overlay system 14 overlays a portion of the graphical representation of the 3D data with a real-time or near-real time 2D video image of a section of a current object scene in the measurement field of view for a current position of the scanning device 12. The video image is presented in a window of the display 16. At any time during active scanning, the video image can show a true grayscale or color image of the oral cavity within the field of view of the scanning device 12…”

…

display image data from at least one of a) the one or more images or b) the additional image; and
“[0026] The image overlay system 14 overlays a portion of the graphical representation of the 3D data with a real-time or near-real time 2D video image of a section of a current object scene in the measurement field of view for a current position of the scanning device 12. The video image is presented in a window of the display 16. At any time during active scanning, the video image can show a true grayscale or color image of the oral cavity within the field of view of the scanning device 12…”

…


Dillon does not disclose,
determine an amount of overlap between the additional image and at least one of the one or more previously received images based on the comparison;

determine whether or not the amount of overlap meets or exceeds an overlap threshold;

…

display one or more visual indicators based on whether or not the amount of overlap meets or exceeds the overlap threshold, wherein the one or more visual indicators indicate whether or not the amount of overlap meets or exceeds the overlap threshold.

Levy discloses,
determine an amount of overlap between the additional image and at least one of the one or more previously received images based on the comparison;
6:9-13 “In some embodiments, the amount of overlap is predetermined, such as 20% of the field of view. In other embodiment, the amount of overlap is automatically determined after the first image is shot by the following algorithm: in the (projected)
first frame, comer detection is performed…”

determine whether or not the amount of overlap meets or exceeds an overlap threshold;
6:18-23, “The amount of overlap is selected (in pixel columns between the images) as the minimum W for which a region of width W on the image side contains at least C corners, where C is a predetermined threshold. In one embodiment, C has an order of magnitude of about 100…”
…

display one or more visual indicators based on whether or not the amount of overlap meets or exceeds the overlap threshold, wherein the one or more visual indicators indicate whether or not the amount of overlap meets or exceeds the overlap threshold.
8:5-24 “…in some embodiments, an indication is displayed on the live view indicating that the user should rotate the camera in the determined direction. Block 586 is an optional step that is not performed in some embodiments.
The process then moves to decision block 582, where a determination is made as to whether the images are now aligned.
If the determination at decision block 582 is positive, the process advances to block 588, where an indication is made to the user that the images are coarsely aligned. For example, in some embodiments, the indication is made to the user in the live view by sound or visual indication or both that the next image may be captured. In another embodiment, the camera is instructed to automatically capture the next shot without user intervention.
The process then proceeds to block 590, where the user takes the next shot. The process then moves to block 592, where the next image is captured based on the shot taken from the camera at block 592…”

It would have been obvious to one of ordinary skilled in the art at the time of the effective filing invention to utilize the teachings of Levy and apply them on the teachings of Dillon to incorporate the comparison of the current and the previous images to determine the overlap threshold and visually indicate if the minimum overlap threshold is met or exceeded and also to display the images in a viewfinder.
One would have been motivated as using such comparison and visual indication in a viewfinder would have improved the alignment process in Dillon as taught by Levy.  

Unless stated otherwise, the same explanation for the rationale for the following dependent claims applies as given for the independent claim.

2. The system of claim 1, wherein the one or more visual indicators comprise a border associated with a positioning of a field of view of the intraoral scanner.
Dillon “[0024] The scanning device 12 is constructed to measure one or more object surfaces by scanning an object scene. In doing so, the scanning device 12 captures 2D image data that is used to generate 2D and/or 3D images for display. The scanning device 12 can be an intra-oral scanner such as a wand…”

Dillon “[0026] The image overlay system 14 overlays a portion of the graphical representation of the 3D data with a real-time or near-real time 2D video image of a section of a current object scene in the measurement field of view for a current position of the scanning device 12. The video image is presented in a window of the display 16. At any time during active scanning, the video image can show a true grayscale or color image of the oral cavity within the field of view of the scanning device 12…”

3. The system of claim 1, wherein the one or more visual indicators comprises a colored border.
Levy 3:16-19 “Processed or raw color data can be output to the display device 106 for display and/or to one or more external devices, such as a computer or printer…”

Levy 8:5-24 “…in some embodiments, an indication is displayed on the live view indicating that the user should rotate the camera in the determined direction. Block 586 is an optional step that is not performed in some embodiments.
The process then moves to decision block 582, where a determination is made as to whether the images are now aligned.
If the determination at decision block 582 is positive, the process advances to block 588, where an indication is made to the user that the images are coarsely aligned. For example, in some embodiments, the indication is made to the user in the live view by sound or visual indication or both that the next image may be captured. In another embodiment, the camera is instructed to automatically capture the next shot without user intervention.
The process then proceeds to block 590, where the user takes the next shot. The process then moves to block 592, where the next image is captured based on the shot taken from the camera at block 592…”

4. The system of claim 3, wherein each of the one or more images and the additional image comprise three-dimensional data comprising topographical information of the one or more surfaces.
Dillon “[0024] The scanning device 12 is constructed to measure one or more object surfaces by scanning an object scene. In doing so, the scanning device 12 captures 2D image data that is used to generate 2D and/or 3D images for display. The scanning device 12 can be an intra-oral scanner such as a wand…”

Dillon “[0026] The image overlay system 14 overlays a portion of the graphical representation of the 3D data with a real-time or near-real time 2D video image of a section of a current object scene in the measurement field of view for a current position of the scanning device 12. The video image is presented in a window of the display 16. At any time during active scanning, the video image can show a true grayscale or color image of the oral cavity within the field of view of the scanning device 12…”

5. The system of claim 3, wherein each of the one or more images and the additional image are color viewfinder images.
Levy 4:36-45 “The process then proceeds to block 330, where, on the display of the camera (e.g. display 106 of FIG. 1) is simultaneously displayed the portion of the image saved at block 326 and the transformed live view. The portion of the image saved
40 at block 326 is displayed adjacently to the live view. This facilitates alignment of the live view of the camera with the saved first image, so that a second image may be captured for creating a panorama of at least the first image and the second image. The process then advances to a return block, where 45 other processing is performed.”

6. The system of claim 3, wherein the processing device is further to:
generate a three-dimensional model of the one or more surfaces within the oral cavity using topographical information associated with at least one of a) the one or more images or b) the additional image; and
output the three-dimensional model to a display.
Dillon “[0024] The scanning device 12 is constructed to measure one or more object surfaces by scanning an object scene. In doing so, the scanning device 12 captures 2D image data that is used to generate 2D and/or 3D images for display. The scanning device 12 can be an intra-oral scanner such as a wand…”

7. The system of claim 6, wherein at least one of a position or orientation of the three- dimensional model relative to the one or more visual indicators on a display changes as the intraoral scanner is repositioned in the oral cavity.
Dillon “[0021] A clinician can have difficulty locking the measurement field of view to the display of the surface for the first 3D data set due to difficulty interpreting a graphical display of3D data, for example, due to a lack of shading, color, and other viewing characteristics. Thus, 3D data for the subsequent scan segment may not properly "register" to the existing 3D data in the common coordinate reference system. The acquisition of additional 3D data can be interrupted, for example, when switching between different scans, where the additional 3D points cannot be joined.”

Dillon “[0022] The present invention permits the scanning wand to be repositioned by the clinician to a position such that the current video image substantially matches a portion of the 3D data displayed in the same display window as the video image. Once 3D data represented in the displays are determined to be similar in their region of overlap, the acquisition of 3D measurement data resumes and subsequently determined 3D data are joined to the previously acquired 3D data. Providing a live video image for a current measurement field of view can therefore facilitate the interpretation of the previously acquired and displayed 3D data. Thus, an intra-oral measurement procedure can be performed more efficiently, resulting in less discomfort to the patient and shorter acquisition times.”

Dillon “[0024] The scanning device 12 is constructed to measure one or more object surfaces by scanning an object scene. In doing so, the scanning device 12 captures 2D image data that is used to generate 2D and/or 3D images for display. The scanning device 12 can be an intra-oral scanner such as a wand…”

8. The system of claim 6, wherein the processing device is further to:
capture a new image of the oral cavity;
Dillon “[0021] A clinician can have difficulty locking the measurement field of view to the display of the surface for the first 3D data set due to difficulty interpreting a graphical display of3D data, for example, due to a lack of shading, color, and other viewing characteristics. Thus, 3D data for the subsequent scan segment may not properly "register" to the existing 3D data in the common coordinate reference system. The acquisition of additional 3D data can be interrupted, for example, when switching between different scans, where the additional 3D points cannot be joined.”

Dillon “[0022] The present invention permits the scanning wand to be repositioned by the clinician to a position such that the current video image substantially matches a portion of the 3D data displayed in the same display window as the video image. Once 3D data represented in the displays are determined to be similar in their region of overlap, the acquisition of 3D measurement data resumes and subsequently determined 3D data are joined to the previously acquired 3D data. Providing a live video image for a current measurement field of view can therefore facilitate the interpretation of the previously acquired and displayed 3D data. Thus, an intra-oral measurement procedure can be performed more efficiently, resulting in less discomfort to the patient and shorter acquisition times.”

Dillon “[0024] The scanning device 12 is constructed to measure one or more object surfaces by scanning an object scene. In doing so, the scanning device 12 captures 2D image data that is used to generate 2D and/or 3D images for display. The scanning device 12 can be an intra-oral scanner such as a wand…”


make a new comparison between the new image and the one or more previously received images;
Levy 6:9-13 “In some embodiments, the amount of overlap is predetermined, such as 20% of the field of view. In other embodiment, the amount of overlap is automatically determined after the first image is shot by the following algorithm: in the (projected)
first frame, comer detection is performed…”

determine a new amount of overlap between the new image and at least one of the one or more previously received images based on the new comparison;
Levy 6:9-13 “In some embodiments, the amount of overlap is predetermined, such as 20% of the field of view. In other embodiment, the amount of overlap is automatically determined after the first image is shot by the following algorithm: in the (projected)
first frame, comer detection is performed…”

determine whether or not the new amount of overlap meets or exceeds the overlap threshold; and 
update the one or more visual indicators based on whether or not the new amount of overlap meets or exceeds the overlap threshold.
Levy 8:5-24 “…in some embodiments, an indication is displayed on the live view indicating that the user should rotate the camera in the determined direction. Block 586 is an optional step that is not performed in some embodiments.
The process then moves to decision block 582, where a determination is made as to whether the images are now aligned.
If the determination at decision block 582 is positive, the process advances to block 588, where an indication is made to the user that the images are coarsely aligned. For example, in some embodiments, the indication is made to the user in the live view by sound or visual indication or both that the next image may be captured. In another embodiment, the camera is instructed to automatically capture the next shot without user intervention.
The process then proceeds to block 590, where the user takes the next shot. The process then moves to block 592, where the next image is captured based on the shot taken from the camera at block 592…”

9. The system of claim 8, wherein the one or more visual indicators provide real-time visual guidance of scanning coverage during scanning of the oral cavity.
Levy 8:5-24 “…in some embodiments, an indication is displayed on the live view indicating that the user should rotate the camera in the determined direction. Block 586 is an optional step that is not performed in some embodiments.
The process then moves to decision block 582, where a determination is made as to whether the images are now aligned.
If the determination at decision block 582 is positive, the process advances to block 588, where an indication is made to the user that the images are coarsely aligned. For example, in some embodiments, the indication is made to the user in the live view by sound or visual indication or both that the next image may be captured. In another embodiment, the camera is instructed to automatically capture the next shot without user intervention.
The process then proceeds to block 590, where the user takes the next shot. The process then moves to block 592, where the next image is captured based on the shot taken from the camera at block 592…”

10. The system of claim 9, wherein the processing device is further to:
perform a registration operation between the additional image and the one or more images based on identifying one or more features present in both the additional image and the one or more images; and
determine the amount of overlap based on the registration operation.
Levy 6:9-22 “In some embodiments, the amount of overlap is predetermined, such as 20% of the field of view. In other embodiment, the amount of overlap is automatically determined after the first image is shot by the following algorithm: in the (projected) first frame, corner detection is performed. When composing the panorama mosaic, points in one image are matched to points in another image to align the images precisely. Point matching may be performed using various well known algorithms in the art. In many such algorithms, corners are points which are likely to give reliable point matches. The amount of overlap is selected (in pixel columns between the images) as the minimum W for which a region of width W on the image side contains at least C corners, where C is a predetermined threshold…”

11. The system of claim 10, wherein the overlap threshold is based on a minimum amount of overlap needed to reconstruct a surface topology of the oral cavity.

Dillon “[0024] The scanning device 12 is constructed to measure one or more object surfaces by scanning an object scene. In doing so, the scanning device 12 captures 2D image data that is used to generate 2D and/or 3D images for display. The scanning device 12 can be an intra-oral scanner such as a wand…”

Dillon “[0026] The image overlay system 14 overlays a portion of the graphical representation of the 3D data with a real-time or near-real time 2D video image of a section of a current object scene in the measurement field of view for a current position of the scanning device 12. The video image is presented in a window of the display 16. At any time during active scanning, the video image can show a true grayscale or color image of the oral cavity within the field of view of the scanning device 12…”
Levy 6:9-22 “In some embodiments, the amount of overlap is predetermined, such as 20% of the field of view. In other embodiment, the amount of overlap is automatically determined after the first image is shot by the following algorithm: in the (projected) first frame, corner detection is performed. When composing the panorama mosaic, points in one image are matched to points in another image to align the images precisely. Point matching may be performed using various well known algorithms in the art. In many such algorithms, corners are points which are likely to give reliable point matches. The amount of overlap is selected (in pixel columns between the images) as the minimum W for which a region of width W on the image side contains at least C corners, where C is a predetermined threshold…”


Regarding the claims 12-22, they recite elements that are at least included in the claims 1-11 above but in a different claim form. Therefore, the same rationale for the rejection of the claims applies.  


















































Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atiya et al. (US 20160064898 A1) and Rohaly et al. (US 20110050848 A1) disclose relevant art related to the subject matter of the present invention.

 A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

































 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-Fri 9 - 5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM C VAUGHN JR can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/
Primary Examiner, Art Unit 2481